UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit


                             No. 99-11236




                           GENE E. PHILLIPS,

                                  and

                   CARMEL REALTY SERVICES, LTD.,

                                               Plaintiffs/Appellants,


                                VERSUS


                             FORBES, INC.,

                                                 Defendant/Appellee.



           Appeal from the United States District Court
                For the Northern District of Texas
                          (3:98-CV-1893)

                             July 17, 2000

Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs of the

parties, we are persuaded that the district court did not abuse its

discretion in denying appellants’ motion for reconsideration under

Rules 59 and 60 F.R.C.P.    Essentially, for the reasons assigned by



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court in its October 3, 1999 Order, the judgment of

the district court is affirmed.

     AFFIRMED.




                                  2